EXAMINER’S AMENDMENT

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

In the specification:
Page 3, line 12:  delete “(1d)”;
Page 3, line 16:  delete “(1d)”.

In the claims:
In claim 2:
Line 2:  delete “that”.

Claims 1-6 are allowed. It is noted that reference character 1d was deleted from the specification since it is not present in any of the drawings.  Further, the specification and drawings are clear as to the location of the interior surface of the handle (designated 1d in the specification prior to the above amendment), i.e., the specification indicates threads 1f are located on the interior surface of the handle (see page 3, line 16 and Figure 3).

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
None of the prior art, alone or in combination, teaches the Applicant’s invention of a rotating cosmetic applicator comprised of a handle, a stem, a helical rod of square cross-section rotatable relative to the stem, an applicator head and a wiper having a square orifice structured and dimensioned as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The Gueret, Del Ponte and Wolf references are cited as being directed to the state of the art as teachings of other cosmetic applicator systems employing a helical mechanism for rotating an element thereof.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J WALCZAK whose telephone number is (571)272-4895. The examiner can normally be reached Monday-Friday 6:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on 571-270-3735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





DJW
7/26/22

/DAVID J WALCZAK/Primary Examiner, Art Unit 3754